CANNELLA, J.,
Concurring.
LI concur in the result reached by the majority. The decision of the Council to deny Willow’s resubdivision application cannot be arbitrary and capricious as it appears here where no reasons were given for the action. However, since our own review of the record reveals legitimate safety concerns remaining at the time the application was considered, I concur in the result. If Willow had satisfied the PAJB stipulations, the Council’s denial without reasons might be viewed differently.